            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 1 of 8 Page ID #:1



 1   SEYFARTH SHAW LLP
     Jonathan L. Brophy (SBN 245223)
 2   jbrophy@seyfarth.com
     Shardé T. Skahan (SBN 286157)
 3   sskahan@seyfarth.com
     2029 Century Park East, Suite 3500
 4   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 5   Facsimile: (310) 201-5219
 6   SEYFARTH SHAW LLP
     Bernard Olshansky (SBN 336251)
 7   bolshansky@seyfarth.com
     601 South Figueroa Street, Suite 3300
 8   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   Attorneys for Defendants
     ZUFFA LLC AND ENDEAVOR GROUP
11   HOLDINGS, INC.
12

13
                                   UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15

16
     DEVAN BECKMAN, an individual,                     Case No. 2:21-cv-5570
17
                      Plaintiff,
18
              v.                                       DEFENDANTS ZUFFA LLC AND
19                                                     ENDEAVOR GROUP HOLDINGS,
     ZUFFA LLC, a Nevada Limited Liability             INC.’S NOTICE OF REMOVAL OF
20   Company, doing business as Ultimate               CIVIL ACTION TO UNITED
     Fighting Corporation; ENDEAVOR                    STATES DISTRICT COURT
21   GROUP HOLDINGS, INC., a Delaware
     Corporation; and DOES 1 through 50,               [Los Angeles County Superior Court,
22   inclusive,                                        Case No. 21STCV14041]
23                    Defendants.                      Complaint Filed:April 13, 2021
                                                       Trial Date:     None Set
24

25

26

27

28


                                     DEFENDANTS' NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 2 of 8 Page ID #:2



 1            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF DEVAN BECKMAN AND
 3   HER ATTORNEYS OF RECORD:
 4            1.   PLEASE TAKE NOTICE that Defendants ZUFFA LLC (“Zuffa”) and
 5   ENDEAVOR GROUP HOLDINGS, INC. (“Endeavor”) (collectively, “Defendants”) file
 6   this notice of removal pursuant to 28 U.S.C. sections 1441(a) and (c) and 1446, based on
 7   federal question jurisdiction (28 U.S.C. section 1331) in order to effect the removal of the
 8   above-captioned action from the Superior Court for the County of Los Angeles to the
 9   United States District Court for the Central District of California, and states that the
10   removal is proper for the following reasons.
11   I.       BACKGROUND
12            2.   On April 13, 2021, Plaintiff Devan Beckman (“Plaintiff”) filed a Complaint
13   in the Superior Court of California for the County of Los Angeles, entitled “DEVAN
14   BECKMAN, an individual, Plaintiff, v. ZUFFA LLC, a Nevada Limited Liability
15   Company, doing business as Ultimate Fighting Corporation; ENDEAVOR GROUP
16   HOLDINGS, INC., a Delaware Corporation; and DOES 1 through 50, inclusive,” Case
17   No. 21STCV14041 (“Complaint”).
18            3.   In the Complaint, Plaintiff alleges fourteen causes of action against
19   Defendants for: (1) “Solicitation of Employee by Misrepresentation (Labor Code § 970)”;
20   (2) “Fraud and Deceit”; (3) “Negligent Misrepresentation”; (4) “Promissory Estoppel”;
21   (5) “Breach of Oral Contract;” (6) “Disability Discrimination in Violation of the ADA”;
22   (7) “Disability Discrimination in Violation of the [Nevada Revised Statutes] NRS”; (8)
23   “Failure to Make Reasonable Accommodations in Violation of the [Americans with
24   Disabilities Act] ADA”; (9) “Failure to Make Reasonable Accommodations in Violation
25   of the NRS”; (10) “Failure to Engage in a Timely, Good Faith Interactive Process in
26   Violation of the ADA”; (11) “Failure to Engage in a Timely, Good Faith Interactive
27   Process in Violation of the NRS”; (12) “Retaliation in Violation of the ADA”; (13)
28

                                                    2
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 3 of 8 Page ID #:3



 1   “Retaliation in Violation of the NRS”; and (14) “Wrongful Termination in Violation of
 2   Public Policy.”
 3            4.   On June 11, 2021, Defendants’ registered agents for service of process in
 4   California received, via process server, the Summons, Complaint, Civil Case Cover
 5   Sheet, Los Angeles Superior Court’s First Amended General Order, Voluntary Efficient
 6   Litigation Stipulations, Alternative Dispute Resolution Information Package, and Notice
 7   of Case Assignment - Unlimited Civil Case. A true and correct copy of the service
 8   packets received by Zuffa and Endeavor are attached as Exhibits A and B to this Notice
 9   of Removal.
10            5.   On July 8, 2021, Defendants timely filed their Answer to Plaintiff’s
11   Complaint in Los Angeles County Superior Court. A true and correct copy of
12   Defendants’ Answer to Plaintiff’s Complaint is attached as Exhibit C to this Notice of
13   Removal.
14            6.   Defendants have not filed or received any other pleadings or papers, other
15   than the pleadings described as Exhibits A through C, in this action prior to this Notice
16   of Removal. (Declaration of Shardé Skahan (“Skahan Decl.”), ¶ 3.)
17   II.      TIMELINESS OF REMOVAL
18            7.   The time for filing a Notice of Removal does not begin to run until a party
19   has been formally served with the summons and complaint under the applicable state law
20   “setting forth the claim for relief upon which such action or proceeding is based” or, if
21   the case stated by the initial pleading is not removable, after receipt of any “other paper
22   from which it may be first ascertained that the case is one which is or has become
23   removable.” 28 U.S.C. §§ 1446; Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
24   U.S. 344, 347-48 (1999) (holding that “a named defendant’s time to remove is triggered
25   by simultaneous service of the summons and complaint”); accord Kenny v. Wal-Mart
26   Stores, Inc., 881 F.3d 786, 791 (9th Cir., Feb. 1, 2018) (“We have also emphasized that ‘a
27   defendant does not have a duty of inquiry if the initial pleading or other document is
28   ‘indeterminate’ with respect to removability.’ Roth v. CHA Hollywood Med. Ctr., L.P.,
                                                  3
                                   DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 4 of 8 Page ID #:4



 1   720 F.3d 1121, 1125 (9th Cir. 2013) (citing Harris v. Bankers Life & Cas. Co., 425 F.3d
 2   689, 693-94 (9th Cir. 2005)). Accordingly, ‘even if a defendant could have discovered
 3   grounds for removability through investigation, it does not lose the right to remove
 4   because it did not conduct such an investigation and then file a notice of removal within
 5   thirty days of receiving the indeterminate document.’”).
 6            8.    The service of process which triggers the 30-day period to remove is
 7   governed by state law. City of Clarksdale v. BellSouth Telecomms., Inc., 428 F.3d 206,
 8   210 (5th Cir. 2005) (“Although federal law requires the defendant to file a removal
 9   motion within thirty days of service, the term ‘service of process’ is defined by state
10   law.”).
11            9.    This Notice of Removal is timely because it is filed within thirty (30) days
12   of personal service of the Summons and Complaint on June 11, 2021. 28 U.S.C.
13   § 1446(b); Cal. Civ. Proc. Code § 415.10 (“A summons may be served by personal
14   delivery of a copy of the summons and of the complaint to the person to be served.
15   Service of a summons in this manner is deemed complete at the time of such delivery”).
16   III.     FEDERAL QUESTION JURISDICTION
17            10.   This action is proper for removal to this Court on the ground that it is a civil
18   action of which this court has original jurisdiction under 28 U.S.C. § 1331.
19            11.   Any civil action commenced in state court is removable if it might have been
20   originally brought in federal court. See 28 U.S.C. § 1441; Exxon Mobil Corp. v.
21   Allapattach Servs., Inc., 545 U.S. 546, 563-64 (2005) (“district court has original
22   jurisdiction of a civil action for purposes of section 1441(a) as long as it has original
23   jurisdiction over a subset of claims constituting the action”).
24            12.   The action may be removed to this Court by Defendants under 28 U.S.C.
25   section 1441(a) because it arises under a federal statute, the Americans with Disabilities
26   Act (“ADA”), 42 U.S.C. §§ 1201, et seq. (See Compl. pp. 18-19, 21-22, 24-25, 27-28.)
27            13.   Specifically, on the face of the Complaint, Plaintiff’s Sixth, Eighth, Tenth,
28   and Twelfth Causes of Action are those for “[Violations] of the ADA.” (See Compl. pp.
                                                    4
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 5 of 8 Page ID #:5



 1   18-19, 21-22, 24-25, 27-28.) Thus, Plaintiff has expressly relied on a federal statute, the
 2   ADA.
 3            14.   Plaintiff’s express reliance on the ADA in her Sixth, Eighth, Tenth, and
 4   Twelfth Causes of Action is sufficient to establish federal question jurisdiction. Plaintiff
 5   is the “master of [their own] complaint,” and could have “avoid[ed] federal jurisdiction
 6   by exclusive reliance on state law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392
 7   (1987). Plaintiff did not do so. Consequently, the action is removable based on federal
 8   question jurisdiction. See Vaden v. Discover Bank, 556 U.S. 49, 59-60 (2009) (a suit
 9   arises under federal law when “the plaintiff’s statement of his own cause of action shows
10   that it is based upon [federal law]”); Abada v. Charles Schwab & Co., 300 F.3d 1112,
11   1118 (9th Cir. 2002) (“The presence or absence of federal-question jurisdiction is
12   governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction
13   exists only when a federal question is presented on the face of the plaintiff’s well-pleaded
14   complaint.”) (quoting Caterpillar, 482 U.S. at 392-93).
15            15.   Accordingly, Plaintiff’s reliance on the ADA on the face of her Complaint,
16   and her numerous allegations seeking to support claims under the ADA, are sufficient to
17   establish that she has pled federal causes of action. Therefore, removal to this Court
18   based on federal question jurisdiction is proper.
19   IV.      PENDENT JURISDICTION OVER STATE CLAIMS
20            16.   The Court has pendent jurisdiction over Plaintiff’s other state law claims
21   because they arise from a nucleus of operative facts common to the state law claims and
22   the ADA claims. For a District Court to have pendent jurisdiction over state law claims
23   “[t]he state and federal claims must derive from a common nucleus of operative facts.”
24   United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966). Once a federal court acquires
25   removal jurisdiction over a case, it also acquires jurisdiction over pendent state law
26   claims. See, e.g., Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 771 (9th Cir. 1986)
27   (“[t]o conserve judicial resources, it was appropriate for the district court to decide” the
28   state law claims).
                                                   5
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 6 of 8 Page ID #:6



 1            17.   Here the Court has pendent jurisdiction over Plaintiff’s state law claims
 2   because they arise out of the same set of facts as those which form the basis of her ADA
 3   claims.
 4            18.   Plaintiff’s Seventh, Ninth, Eleventh, and Thirteenth Causes of Action for
 5   violations of the Nevada Equal Employment Opportunity Act, Nevada Revised Statutes.
 6   “NRS” sections 613.310, et seq. Plaintiff’s causes of action under the NRS are based on
 7   the same allegations as her Sixth, Eighth, Tenth, and Twelfth Causes of Action under the
 8   federal ADA. Plaintiff’s NRS claims allege that “Defendants . . . knew of Plaintiff’s
 9   disabilities . . .” and “. . . discriminated against Plaintiff by taking adverse action(s) as
10   detailed herein.” (Compare, e.g., Compl. ¶¶ 101-103 with Compl. ¶¶ 113-115.) Indeed,
11   Plaintiff’s ADA and NRS claims both center on the Complaint’s identical allegations that
12   Defendants “ . . . engaged in unlawful employment practices in violation of the ADA”
13   and “in violation of the NRS.” (See Compl. ¶¶ 128, 141.) In short, the allegations upon
14   which Plaintiff’s ADA and NRS claims are based are nearly identical.
15            19.   Plaintiff’s First, Second, Third, Fourth, Fifth, and Fourteenth Causes of
16   Action for “Solicitation of Employee by Misrepresentation (Labor Code § 970),” “Fraud
17   and Deceit,” “Negligent Misrepresentation,” “Promissory Estoppel,” “Breach of Oral
18   Contract,” and “Wrongful Termination in Violation of Public Policy” also share a
19   common nucleus of operative facts with Plaintiff’s ADA claims. First, both sets of
20   claims arise from Plaintiff’s employment relationship with Defendants. See Prakash v.
21   Am. Univ., 727 F.2d 1174, 1183 (D.C. Cir. 1984) (finding that district court had
22   jurisdiction over employee’s federal FLSA claims and pendant jurisdiction over state law
23   claims for breach of contract, interference with contract, conversion, deceit, and
24   defamation; “[t]he federal and nonfederal claims [plaintiff] advances ‘derive from a
25   common nucleus of operative facts’—[the plaintiff’s] contract dispute with the
26   university….”). Second, each set of claims rely on events that took place around the
27   same time. Plaintiff’s First Cause of Action for “Solicitation of An Employee by
28   Misrepresentation” stems out of Defendants alleged failure to adhere to the policies
                                                    6
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 7 of 8 Page ID #:7



 1   provided to Plaintiff upon her hiring by allegedly failing to accommodate Plaintiff’s
 2   disability. (See Compl. ¶ 58.) Plaintiff’s Second, Third, Fourth, and Fifth Causes of
 3   Action for “Fraud and Deceit,” “Negligent Misrepresentation,” “Promissory Estoppel,”
 4   and “Breach of Oral Contract” similarly stem out of what Plaintiff frames as Defendants’
 5   failure, in part, to reasonably accommodate employees with disabilities. (See Compl. ¶¶
 6   68, 78, 87, 93.)
 7            20.   Plaintiff’s Fourteenth Cause of Action for “Wrongful Termination in
 8   Violation of Public Policy” cites to the ADA as the basis for the public policy of Nevada,
 9   “by prohibiting disability discrimination and retaliation against employees who request a
10   reasonable accommodation or engage in other forms of protected activity.” (Compl. ¶
11   199.) Plaintiff’s Fourteenth Cause of Action for “Wrongful Termination in Violation of
12   Public Policy,” thus, is premised on the ADA claims.
13            21.   Therefore, the District Court has pendent jurisdiction over Plaintiff’s
14   remaining causes of action along with her ADA claims.
15   V.       VENUE
16            22.   Venue lies in the Central District of California pursuant to 28 U.S.C.
17   sections 1441(a), 1446(a), and 84(c). This action originally was brought in the Superior
18   Court of the State of California, County of Los Angeles, which is located within the
19   Central District of the State of California. (See Ex. A, Compl.)
20   VI.      NOTICE OF REMOVAL
21            23.   Pursuant to 28 U.S.C. Section 1446(d), written notice of the filing of this
22   Notice of Removal will be given promptly to Plaintiff and, together with a copy of the
23   Notice of Removal, will be filed with the Clerk of the Superior Court of the State of
24   California, County of Los Angeles, in the State Court Action.
25            24.   This Notice of Removal will be served on counsel for Plaintiff. A copy of
26   the Proof of Service regarding the Notice of Removal will be filed shortly after these
27   papers are filed and served.
28

                                                    7
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
            Case 2:21-cv-05570 Document 1 Filed 07/09/21 Page 8 of 8 Page ID #:8



 1            25.   In compliance with 28 U.S.C. section 1446(a), true and correct copies of all
 2   process, pleadings, and orders filed and/or served in this action are attached as Exhibits A
 3   through C to this Notice of Removal.
 4   VII. PRAYER FOR REMOVAL
 5            26.   WHEREFORE, Defendants pray that this civil action be removed from the
 6   Superior Court of the State of California, County of Los Angeles, to the United States
 7   District Court for the Central District of California.
 8   DATED: July 9, 2021                     Respectfully submitted,
 9                                           SEYFARTH SHAW LLP
10

11                                           By: /s/ Bernard Olshansky
                                                Jonathan L. Brophy
12                                              Shardé T. Skahan
                                                Bernard Olshansky
13                                              Attorneys for Defendant
                                                ZUFFA, LLC and ENDEAVOR GROUP
14                                              HOLDINGS, INC.
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   8
                                    DEFENDANTS’ NOTICE OF REMOVAL
     72087915v.3
